Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that Paulsami does not teach that the content management server transmits an invitation transmission request to a notification server.
Examiner respectfully disagrees. While Paulsami, FIG. 2 illustrates this function being performed via the user systems, Paulsami, FIG. 5, step 545, ¶0091 and ¶0092, describe the transmission from the Calendar Server 130 to the Notification Server 170. As such, the combination of McConnell in view of Paulsami would be obvious to combine, as the step of “transmit an invitation transmission request… to the second communication terminal” is not directly interconnected with the prior steps, “invitation for participation…” is an object of the intended use of a “request to transmit,” and therefore in terms of being a specific element the “invitation for participating in the virtual room” does not have patentable weight outside of being a common goal between both claim elements. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 20130018953 A1) in view of Paulsami et al. (US 20120011205 A1).

Claim 1	McConnell teaches a content management server for managing data of content to be shared by a plurality of communication terminals in a virtual room, the plurality of communication terminals including a first communication terminal and a second communication terminal, (Examiner notes that preamble elements not incorporated into the body are not given patentable weight, and the preamble element of “for managing data… to be shared…” consists of an intended use statement without patentable weight)
the content management server comprising:
first circuitry (FIG. 2, Server 220 Meeting Facilitator Service 300) configured to;
receive, from the first communication terminal, (FIG. 2, User System 202) an invitation transmission request indicating a request to transmit an invitation for participating in the virtual room (FIG. 5B, 520 Virtual Meeting Room Page, ¶0068) to the second communication terminal; (FIG. 1B, step 154, ¶0057-¶0059, receiving an indication to launch a meeting and invite other participants to a virtual meeting room) 
transmit, to the first communication terminal, user identification information for identifying one or more users, each user being a prospective participant in the virtual room; (FIG. 5B, Presentation Window 552b, ¶0068, transmitting to a profile images and names for prospective participants in the virtual meeting room) and
cause the second communication terminal to participate in the virtual room (FIG. 1B, step 160, ¶0071, presenting the plurality of participant the virtual meeting room) in response to receiving a participation request indicating a request for participating in the virtual room from the second communication terminal; (¶0066, receiving a response to access the virtual meeting room in response to being transmitting to the second terminal)
However, McConnell does not explicitly teach transmit an invitation transmission request to a notification server to cause the notification server to transmit the invitation for participating in the virtual room to the second communication terminal;
receive a participation request for participating in the virtual room from the second communication terminal; and
wherein, the second communication terminal transmits the participation request in response to the invitation for participating in the virtual room transmitted from the notification server.
From a related technology, Paulsami teaches transmit an invitation transmission request to a notification server to cause the notification server to transmit the invitation for participating in the virtual room to the second communication terminal; (FIG. 5, ¶0091 and ¶0092, transmitting a notification, i.e. an invitation transmission request, to notification server 170 to cause the invitation to be sent to a second terminal 110G) 
receive a participation request for participating in the virtual room from the second communication terminal; (FIG. 2, steps 240 and 260, ¶0045 and ¶0047, receiving a accept notification, i.e. a participation request, for participating in the meeting) and
wherein, the second communication terminal transmits the participation request in response to the invitation for participating in the virtual room transmitted from the notification server. (FIG. 3, ¶0044-¶0047, wherein the acceptance notification is transmitted by the second device in response to the invitation from the notification server) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McConnell to incorporate a notification server as described by Paulsami in order to address difficult in managing meetings. (Paulsami, ¶0008)

Claim 4	McConnell teaches Claim 1, and further teaches 
receive user identification information (McConnell, FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) for identifying the one or more users scheduled to share the virtual room; (Examiner notes “for identifying a user…” comprises an intended use statement that does not have full patentable weight as the claim only provides user identification intended for identifying the user, but does not claim a step of identification) and
transmit the user identification information (McConnell, FIG. 5A, Collaborators 502a, ¶0044, receiving from a first terminal user identification for identifying collaborators to invite into the meeting) for identifying the one or more users scheduled to share the virtual room as the user identification information for identifying the one or more users each being a prospective participant in the virtual room, to the first communication terminal. (Examiner notes “for identifying the one or more users…” comprises an intended use statement that does not have full patentable weight as the claim only provides user identification intended for identifying the user, but does not claim a step of identification)
However, McConnell does not explicitly teach transmit a schedule information request indicating a request for schedule information of one or more users who are scheduled to share the virtual room with the user of the first communication terminal, to a schedule management server that manages schedules of users.
From a related technology, Paulsami teaches transmit a schedule information request to a schedule management server that manages schedules of users. (FIG. 2, step 245, transmitting scheduling information to a calendar server) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McConnell to incorporate a notification server as described by Paulsami in order to address difficult in managing meetings. (Paulsami, ¶0008)

Claim 5	McConnell teaches Claim 4, and further teaches receive a creation request for creating the virtual room from the first communication terminal; (McConnell, FIG. 5A, Launch Meeting 510, ¶0057, receiving a request to launce the meeting room) and transmit the schedule information request to the schedule management server in response to the creation request. (Paulsami, FIG. 2, step 245, transmitting scheduling information to a calendar server)

Claim 6	McConnell and Paulsami teaches Claim 1, and further teaches create a personal electronic canvas accessible only by the second communication terminal or the user of the second communication terminal as a process for causing the second communication terminal to participate in the virtual room. (McConnell, FIG. 5B, Comment field 553, ¶0069, creating a comment field accessible to the a particular terminal or user of a terminal, wherein a given comment field is only accessible to an individual participant as each participant enters comments separately through a separate interface, as opposed to collaboratively)

Claim 7	McConnell and Paulsami teaches Claim 6, and further teaches wherein the personal electronic canvas is associated with a shared electronic screen accessible by a plurality of users who participate in the virtual room. (McConnell, FIG. 5B, Presentation Window 556, ¶0068, wherein the comment section is associated with the presentation window for all participants)

Claim 8	McConnell and Paulsami teaches an information sharing system comprising: the content management server of Claim 1; (FIG. 2, Server 220 Meeting Facilitator Service 300) and the second communication terminal. (FIG. 2, User System 202)

Claim 9	McConnell and Paulsami teaches Claim 8, and further teaches wherein the second communication terminal comprises: 
second circuitry configured to;
display on a display, (McConnell, FIG. 6, ¶0088, each user terminal comprising a display) an invitation notification in response to receiving the invitation for participating in the virtual room from the notification server. (McConnell, ¶0063, transmitting an invitation to attend the meeting from Server 220 Meeting Facilitator Service 300)

Claim 10	McConnell and Paulsami teaches Claim 8, and further teaches wherein the second circuitry is further configured to;
transmit the participation request to the content management server in response to receiving an operation on the displayed invitation notification. (McConnell, ¶0066, receiving a request to access the virtual meeting room in response to receiving the invitation)

Claim 11 is taught by McConnell in view of Paulsami as described for Claim 1. 
Claim 12 is taught by McConnell in view of Paulsami as described for Claim 1.
Claim 13 is taught by McConnell in view of Paulsami as described for Claim 2. 
Claim 14 is taught by McConnell in view of Paulsami as described for Claim 1.
Claim 15 is taught by McConnell in view of Paulsami as described for Claim 2. 
	
Claim 16	McConnell in view of Paulsami teaches Claim 11, and further teaches 
transmit a schedule information request indicating a request for schedule information of one or more users who are scheduled to share the virtual room with the user of the first communication terminal, to a schedule management server that manages schedules of users; (Paulsami, FIG. 5, ¶0083, transmitting a schedule information request for schedule information to Calendar Server 130) 
receive user identification information for identifying the one or more users scheduled to share the virtual room, transmitted from the schedule management server in response to the schedule information request; (Examiner notes “identifying the one or more users scheduled to share the virtual room” is intended use without patentable weight; FIG. 5, ¶0083, receiving user identification information from the schedule information) and
transmit the user identification information for identifying the one or more users scheduled to share the virtual room as the user identification information for identifying the one or more users each being a prospective participant in the virtual room, to the first communication terminal. (Examiner notes the elements of “identifying the one or more users scheduled to share the virtual room” and “identifying the one or more users each being a prospective participant in the virtual room” are intended use without patentable weight; FIG. 5, ¶0084, transmitting the user information to the user system)

Claim 17	McConnell in view of Paulsami teaches Claim 16, and further teaches receive a creation request for creating the virtual room from the first communication terminal; (McConnell, FIG. 5A, Launch Meeting 510, ¶0057, receiving a request to launce the meeting room)  and
transmit the schedule information request to the schedule management server in response to the creation request. (Paulsami, FIG. 2, step 245, transmitting scheduling information to a calendar server)

Claim 18 is taught by McConnell in view of Paulsami as described for Claim 16. 
Claim 19 is taught by McConnell in view of Paulsami as described for Claim 17. 

Claim 20	McConnell and Paulsami teaches Claim 7, and further teaches wherein the shared electronic screen holds data of a content received latest from the plurality of communication terminals. (McConnell, ¶0069, wherein the shared screen holds comments in real-time and to post the comments immediately)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442